UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2007 ————— KRISPY KREME DOUGHNUTS, INC. (Exact name of registrant as specified in its charter) ————— North Carolina 001-16485 56-2169715 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 370 Knollwood Street, Winston-Salem, North Carolina 27103 (Address of principal executive offices) Registrant’s telephone number, including area code: (336) 725-2981 Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At the annual meeting of shareholders of Krispy Kreme Doughnuts, Inc. (the “Company”) held on June 4, 2007, the shareholders of the Company approved certain amendments to the Company’s 2000 Stock Incentive Plan (the “Plan”), including amendments that extend the term of the Plan by two years to June 30, 2012 and remove the Plan's sublimit on the number of shares that may be issued under the Plan in connection with awards of stock appreciation rights, restricted stock, common stock and performance unit awards.Information regarding the Plan that is included under the headings “Description of Material Features of the 2000 Stock Incentive Plan” and “New Plan Benefits” in the Company’s Definitive Proxy Statement filed April 27, 2007 is incorporated by reference herein.A copy of the Plan, as amended, is attached hereto as Exhibit 10.1 and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d)Exhibits.The following exhibit is filed herewith: Exhibit No.Description 10.12000 Stock Incentive Plan (amended as of June 4, 2007) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KRISPY KREME DOUGHNUTS, INC. Dated: June 8, 2007 By:/s/ Douglas R. Muir Douglas R. Muir Chief Financial Officer
